[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] CUSTODY STIPULATION
1. The Husband and Wife shall have joint custody of the minor child who shall reside primarily with the Wife. The parties shall confer with each other on all important matters pertaining to the child's health, welfare, education and upbringing with a view toward arriving at a harmonious policy calculated to promote the best interests of the child.
2. The Husband shall have liberal parenting time with the child. The parties agree that the Husband's time with the child shall include, but not be limited to, the following:
(a) Every Sunday from 9:30 a.m. to 4:00 p. m.;
         (b) One weekday evening, to be decided by no later than Sunday evening of each week, from 6:00 p. m. to 8:00 p. m.;
         (c) Holiday time shall be shared in accordance with the other provisions of this agreement.
3. It is specifically agreed by both parties that they intend that as the minor child matures he shall spend more time with the Husband. However, it is also specifically acknowledged that any changes in the foregoing schedule must be made gradually, with CT Page 9704 the minor child's developmental needs given utmost priority. Therefore, for example, the parties agree that the minor child must be comfortable taking naps at the Husband's home for a reasonable period of time before overnight visitation is commenced. The parties agree to review the parenting schedule every six months and to consult the child's pediatrician and/or an appropriate mental health professional to assist them in developing a schedule of greater contact between the minor child and the Husband.
4. Any expense or cost involved in the Husband's exercise of his visitation rights set forth herein shall be and remain his responsibility and will be paid for by him. Any such cost or expense shall be separate and apart from and in addition to any and all payments to be made to the Wife for the support of the child.
5. Each of the parties agrees to keep the other informed at all times of the child's general whereabouts while with the Husband or Wife, including the telephone number, and agrees that if either has knowledge of any illness or accident or other circumstances seriously affecting the health or welfare of the child, the Husband or Wife, as the case may be, will promptly notify the other.
6. To the fullest extent possible, the parties shall exert every reasonable effort to promote free access and unhampered contact between the child and each of the parties and to foster a feeling of affection between the child and the parties hereto. Each party shall exert his and her best efforts to refrain from doing anything to estrange the child from the other party, or to disparage the opinion of the child as to his mother or father, or to act in such a way-as to hamper the free and natural development of love and respect between parent and child. Any and all major decisions affecting the general health, welfare, education, guidance, or other aspect of the upbringing of the child shall be made with the participation and involvement of both parents.
7. Promptly upon receipt, each of the parties shall furnish the other copies of any reports from third persons or institutions concerning the health, education or welfare of the child.
8. The parties shall have reasonable access to the child CT Page 9705 while they are with the other party, including free access by mail and free access by telephone during reasonable hours of the day and evening. Each party shall exercise visitation with the child in the home of the other only with the prior express consent of that person.
Micheal A. Mahler                 Lynn Harris Mahler
Micheal A. Meyers                 Sarah S. Oldham